            Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN THE MATTER OF THE APPLICATION                    )
OF THE UNITED STATES OF AMERICA                     )       Case Nos. 21-mj-8121-TJJ
FOR AN ORDER AUTHORIZING A                          )
SEARCH WARRANT FOR THE                              )       FILED UNDER SEAL
SEARCH OF THE BODY OF HENRY                         )
SIMMONS FOR A DNA SAMPLE                            )

            AMENDED APPLICATION AND AFFIDAVIT IN SUPPORT OF AN
              ORDER AUTHORIZING THE SEARCH OF THE BODY OF
                    HENRY SIMMONS FOR A DNA SAMPLE

       I, Craig Horalek, a detective with the Kansas City, Missouri Police Department and Task

Force Officer for the Federal Bureau of Investigation, Kansas City Field Office, do hereby state

under oath that this affidavit is in support of the issuance of a search warrant to obtain a

deoxyribonucleic acid (“DNA”) sample through buccal swab collection from Henry Simmons,

B/M, 03-06-2000, SS# XXX-XX-7475, currently in federal custody at the CoreCivic Leavenworth

Detention Center, 100 Highway Terrance, Leavenworth, Kansas, which is located within the

District of Kansas.

       1.      I was a commissioned law enforcement officer in the State of Nebraska and was a

police officer for the City of Kearney, Nebraska from 1991 to 1997.            I am currently a

commissioned law enforcement officer in the State of Missouri and have been a police officer with

the Kansas City Missouri Police Department (KCPD) for approximately 23 years. I received my

Missouri Basic Law Enforcement Training regarding the investigation of various criminal offenses

at the KCPD’s Academy located in Kansas City, Missouri. I am currently assigned as a detective

in the KCPD’s Kansas City Career Criminal Task Force, which is a Federal Law Enforcement

Task Force comprised of multiple city, state, and federal law enforcement agencies. I am federally

deputized by the Federal Bureau of Investigations. I was previously assigned as a detective in
            Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 2 of 10




KCPD’s Robbery Unit for approximately six years. I have been involved in numerous, criminal

and weapons investigations, search warrants, interrogations, surveillances, controlled drug buys,

interviews, and arrests.

       2.      This affidavit contains information necessary to support probable cause for this

application. It is not intended to include every fact or matter observed by me or known by law

enforcement. The information provided is based on my personal knowledge and observations

during the course of this investigation, information conveyed to me by other law enforcement

officials and others, and my review of records, documents, and other physical evidence obtained

during this investigation.

               ITEMS TO BE SEARCHED AND EVIDENCE TO BE SEIZED

       3.      This affidavit is in support of a search warrant to search the body of Henry

Simmons, B/M, 03-06-2000, SS# XXX-XX-7475, currently in federal custody at the CoreCivic

Leavenworth Detention Center, 100 Highway Terrance, Leavenworth, Kansas, which is located

within the District of Kansas. The purpose of the search is to locate and seize bodily substances,

through a DNA sample taken through buccal swab collection, that constitute evidence of the

commission of the crime of Hobbs Act Robbery and Brandishing or Possession of a Firearm in

Furtherance of a Violent Crime. The DNA buccal swab will be used as evidence to compare to

DNA swabs taken from firearms and a shirt recovered near 6250 NW Barry Road, Kansas City,

Missouri.

                          OFFENSES UNDER INVESTIGATION
       4.      Based upon my training and experience and on the facts set forth in this affidavit, I

believe the DNA buccal swab will assist with obtaining further evidence of violations of Title 18,

United States Code, Sections 1951 (Hobbs Act Robbery), and Title 18, United States Code, Section

924(c)(1)(A) (brandishing or possession of a firearm in furtherance of violent crime).

                                                 2
            Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 3 of 10




                                      PROBABLE CAUSE

       5.       On November 21, 2018, a string of armed business robberies began with a robbery

in Independence, Missouri, followed by two similar robberies in Kansas City, Missouri, another

one in Independence, and concluded with a fifth robbery in Kansas City. The robberies occurred

over approximately three hours. Surveillance footage revealed there was at least one common

suspect in all five robberies. On November 25, 2018, three robberies similar in nature to the first

five robberies were committed in Kansas City, Missouri. Due to the common participants and

common scheme, the eight robberies were investigated by the Kansas City Career Criminal Task

Force as a “robbery series.”

       6.       In the first robbery on November 21, 2018, officers were dispatched to the 7-Eleven

located at 11001 East 23rd Street, Independence, Missouri, at 12:58 a.m. The surveillance video

from that business shows one suspect was a black male wearing a dark grey Nike hooded sweatshirt

with a tear on the left side. The suspect had the hood of the sweatshirt pulled tight around his face

and was armed with a black handgun equipped with a laser sight in front of the trigger guard. The

second suspect was a black male wearing dark grey sweatpants, red shorts or underwear under the

sweatpants, a grey hooded sweatshirt, white and black tennis shoes with orange on the soles, and

a red towel concealing his face. The suspect with the red towel concealing his face was also clearly

taller than the other suspect. When the suspects entered the store, they propped the door open with

a milk crate.

       7.       At 1:53 a.m., officers were dispatched to the second robbery at the 7-Eleven located

at 8901 Wornall Road, Kansas City, Missouri. Surveillance video from that business revealed the

same two suspects committed the armed robbery at that location.




                                                 3
               Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 4 of 10




          8.      At 2:17 a.m., officers were dispatched to an attempted robbery of a 7-Eleven

located at 11107 Grandview Road, Kansas City, Missouri. Surveillance video from that business

showed the same two suspects approached that business on foot through the parking lot. The

suspect with the red towel concealing his face was armed with a firearm as he attempted to open

the door to the business. The suspects fled on foot when they realized the door to the business was

locked.

          9.      At 2:42 a.m., officers were dispatched to the fourth robbery at the 7-Eleven located

at 12333 East 40 Highway, Independence, Missouri. The surveillance video from that business

showed the same two suspects committed that robbery. The suspects also propped the door open

with a wet floor sign during the robbery. The suspect with the dark grey hooded sweatshirt was

again armed with a black handgun equipped with a laser sight in front of the trigger guard.

          10.     At 3:59 a.m., officers were dispatched to the final robbery committed on November

21, 2018. That robbery occurred at the 7-Eleven located at 3201 Independence Avenue, Kansas

City, Missouri. The surveillance video from that business shows two suspects commit an armed

robbery. The first suspect to enter the business was a black male wearing a black hooded sweatshirt

with a green and white design, grey sweatpants, and black and blue shoes. The second suspect

was wearing a dark grey hooded sweatshirt, grey sweatpants, red shorts or underwear under the

sweatpants, white and black tennis shoes with orange on the sole, and a white towel or cloth

concealing his face. The second suspect with his face covered is the same height and build as the

suspect with the red towel in the four previous robberies. As the suspects entered the business, the

suspect with the white cloth over his face propped the door open with a shopping basket.

          11.     Through the investigation, agents were provided home surveillance footage

showing the suspects leaving the scene of the first November 21 robbery (11001 E. 23rd Street) in



                                                   4
              Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 5 of 10




a dark colored, two-tone, 2000s model Dodge Durango. That same suspect vehicle was captured

on license plate reader cameras in Kansas City in the vicinity of the second and fifth robberies

around the time of the offenses. Agents searched the Kansas City, Missouri Police Department

report system and located a report taken on November 4, 2018, that linked Areatago Gates to a

2003 two-tone Dodge Durango displaying Missouri temporary vehicle registration 03U-14D. A

subsequent database search revealed the vehicle was registered to 2739 Chelsea Avenue, Kansas

City, Missouri. Law enforcement knew that residence was associated with Areatago Gates and

K.G. 1

         12.       The next three robberies were committed four days later on November 25, 2018.

The first two occurred simultaneously at business located across the street from each other. At

approximately 2:55 a.m., officers were dispatched to the Dominos Restaurant located at 2516 NE

43rd Street, Kansas City, Missouri. Surveillance video from that business showed suspects

attempted to throw a rock through the front window of the business. When the rock did not break

the glass, both suspects fired their firearms into the front of the business. The suspects then entered

the business and committed the robbery. At the time of the robbery, Dominos had recently closed

for the evening, but employees were still inside working.

         13.       At 3:00 a.m., as officers were responding to Dominos, they received a dispatch

regarding a reported armed robbery at the 7-Eleven located at 4251 N. Antioch Road, Kansas City,

Missouri. That 7-Eleven is located across the street from Dominos. The surveillance video from

the 7-Eleven showed two black male suspects commit an armed robbery. As they entered, the

suspects propped the door open with a traffic cone. The first suspect was wearing a hat, a black

mask, a red hooded sweatshirt, grey sweatpants, and white and black tennis shoes with orange on



         1
             The initials are used in lieu of the full name because K.G. was a juvenile.
                                                     5
            Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 6 of 10




the soles. That suspect was also armed with a silver handgun with an extended magazine. The

second suspect was wearing a black hooded sweatshirt, grey sweatpants, and a blue bandana over

his face.

        14.    At 4:09 a.m., officers were dispatched on an armed robbery of the Sinclair

Convenience Store located at 10921 Hickman Mills Drive, Kansas City, Missouri. Surveillance

video from that business showed the robbery was committed by the same suspects involved in the

robbery of the 7-Eleven at 4251 N. Antioch Road. In this robbery, the suspect in the red hooded

sweatshirt threw a large rock through the locked door of the business to gain entry. The suspect

in the red hooded sweatshirt was also armed with a black firearm with a laser sight attached in

front of the trigger guard.

        15.    On November 26, 2018, agents were granted a search warrant out of the Jackson

County, Missouri Circuit Court permitting them to deploy a GPS tracking device on the 2003 two-

tone Dodge Durango. In the evening of November 26, after a law enforcement briefing on the

investigation, the GPS device was attached to the Dodge Durango during a large, covert law

enforcement operation. During the operation, agents monitored the vehicle through the GPS

device and physical surveillance. During their surveillance, agents observed the Dodge Durango

occupied by several black male suspects. The suspects traveled to approximately fifteen to twenty

(15-20) convenience stores, “fast food” restaurants, and other convenience businesses scheduled

to be open late or 24 hours per day. The Dodge Durango made repetitive passes by those

businesses in a slow manner as if the suspects were examining the businesses for activity and

occupants. This behavior is often known as “casing,” which investigators know is a common tactic

used by groups who commit multiple robberies. During the surveillance operation, agents also

observed lights emanating from the vehicle that were consistent with laser sights on firearms.



                                                6
          Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 7 of 10




       16.     At approximately 2:00 a.m., the Durango arrived in the area of NW Barry Road and

Ambassador Drive in Kansas City, Missouri. That location contains a large-scale shopping area

with a variety of retail and restaurant businesses. When the Durango entered the area, most of the

businesses were closed and there was no pedestrian traffic observed by investigators. Although

most businesses were closed, the Phillips 66 convenience store located within the shopping area

at 6250 NW Barry Road, Kansas City, Missouri, was open and accepting customers. The shopping

area also contains a Taco Bell restaurant located at 6350 NW Barry Road. That business had

recently closed for the night, but employees were still inside working.

       17.     The Durango drove slowly through the shopping area where the Phillips 66 and

Taco Bell are located. The vehicle then briefly stopped in the loading dock area of a Walmart

located near Taco Bell. No one entered or exited the vehicle at that time. Next, the Durango

traveled south, across NW Barry Road, to the parking lot of an apartment complex located at 8300

NW Barrybrooke Drive.

       18.     A short time later, agents observed four black males, walking in two groups of two,

come together and walk on the sidewalk on the south side of Barry Road. A surveillance detective

reported a fifth subject remained with the Durango in the parking lot of the apartment complex.

Agents observed the four suspects on the sidewalk split back into two groups of two and cross

Barry Road towards the shopping area.         Agents observed two suspects, later identified as

Vonterrious Humbert and Tremaine Johnson, enter the Phillips 66 and rob the employee at gun

point before fleeing on foot. When agents realized Humbert and Johnson were robbing the Phillips

66, arrest operations were initiated to place all suspects into custody.




                                                  7
            Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 8 of 10




       19.        At the same time Humbert and Johnson approached the Phillips 66, other

surveillance detectives observed the remaining two suspects, later identified as K.J. 2 and

Simmons, approach Taco Bell. As they walked toward Taco Bell, a detective observed Simmons

reaching in his waistband. Simmons and K.J. briefly stopped and looked toward the Phillips 66

before walking towards Taco Bell. Then they walked very close to the walls of the Taco Bell

building as they approached the door, which investigators believed was done to avoid being

noticed. Simmons unsuccessfully tried to open the door of the business. Simmons and K.J. also

started pacing nervously when a trash truck arrived in the area. Both Simmons and K.J. attempted

to gain entry into the business by pulling on the doors of the business.

       20.        After their final attempt to open the door of Taco Bell, the arrest operation was

initiated based on the robbery at the Phillips 66. When tactical officers approached, Simmons and

K.J. fled on foot around the building before they were apprehended.                At the time of his

apprehension, Simmons was wearing a grey zip-up hooded sweatshirt without a shirt on

underneath, grey sweatpants, and white and black Air Jordan tennis shoes with orange on the sole.

Agents noted Simmons was six feet and two inches tall.

       21.        When officers walked the path Simmons and K.J. fled, they located a black Taurus,

Model Millennium, 9mm semi-automatic pistol with an extended magazine and laser sight

attached in front of the trigger guard, consistent with the firearm used in several previous robberies,

lying on top of the snow on the embankment between Taco Bell and a neighboring Wendy’s

restaurant. Officers followed footprints in the snow, which led them to a dumpster enclosure

between the same restaurants. Behind a dumpster in the enclosure, officers located a silver and

black Ruger, Model P85, 9mm semi-automatic pistol with an extended magazine, consistent with



       2
           The initials are used in lieu of the full name because K.J. is a juvenile.
                                                    8
          Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 9 of 10




the firearm used in previous robberies, lying on top of a white shirt. Both firearms were recovered

as evidence.

       22.     Officers obtained surveillance video from Taco Bell that showed an interior view

of the drive-thru window of the restaurant. The video shows two males wearing the same clothing

as Simmons and K.J. trying to pry open the drive-thru window. It also shows the individual

matching Simmons’s description wearing a white cloth or shirt over his face as he tried to open

the window. After the entry attempts failed, Simmons wiped down the window area in an apparent

attempt to remove any possible fingerprint or DNA evidence.

       23.     During the arrest operation, officers also contacted K.G. sitting in the driver’s seat

of the parked Durango. Inside the Durango, near where K.G. was seated, agents located a Glock,

Model 22, .40 caliber semi-automatic pistol with an extended magazine. Humbert and Johnson

led officers on a foot chase through a creek near the apartment complex before they were taken

into custody. In a subsequent search of the creek, agents located United States currency and an

American Tactical, .22 caliber semi-automatic pistol.

       24.     The firearms and clothing were recovered as evidence and preserved for possible

DNA evidence. On June 8, 2021, affiant was notified by the Kansas City Police Crime Laboratory

that a DNA standard by way of buccal swab collection from Simmons is required to compare his

DNA to swabs of the items of evidence collected near the Taco Bell, 6250 NW Barry Road, Kansas

City, Missouri.

       25.     The affiant knows, through training and experience, the act of picking up an object

or touching a surface can lead to the transfer of touch DNA (i.e., DNA that is transferred via skin

cells). I am aware that touch DNA can be transferred from an individual to objects he or she

touches or has in his or her possession.



                                                 9
          Case 2:21-mj-08121-TJJ Document 3 Filed 06/14/21 Page 10 of 10




         26.   Simmons is currently charged in Western District of Missouri case number 18-

003456-03-CR-W-RK with Conspiracy to Commit Hobbs Act Robberies, seven counts each of

Hobbs Act Robbery and Brandishing a Firearm in Furtherance of a Violent Crime, and two counts

each of Attempted Hobbs Act Robbery and Possession of a Firearm in Furtherance of a Violent

Crime.     Simmons has been detained pending trial, and is currently held at CoreCivic’s

Leavenworth Detention Center, 100 Highway Terrance, Leavenworth, Kansas.

         27.   Based on the facts set forth above, it is the affiant’s belief there is probable cause

to establish additional evidence of Hobbs Act Robbery and Brandishing or Possession of a Firearm

in Furtherance of Violent Crime could be discovered if Henry Simmons’ DNA is compared to

items of evidence found at the crime scene. In order for a DNA analysis and comparison to be

done, a DNA sample must be submitted to the crime laboratory. A sample of Henry Simmons’

DNA can be obtained by swabbing the inside of his mouth. Therefore, this search warrant affidavit

requests a DNA sample by way of buccal swab collection from the inside of Henry Simmons’

mouth in order for the DNA analysis and comparison to be completed.


          FURTHER SAYETH AFFIANT NAUGHT.



                                                      Craig Horalek, Task Force Officer
                                                      Federal Bureau of Investigation


Sworn and attested by affiant via telephone, after being
submitted to me by reliable electronic means on this
 _____
  14th day of June, 2021.



HONORABLE TERESA J. JAMES
United States Magistrate Judge
District of Kansas


                                                10
